Order entered November 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01219-CV

                            GERARDO HERNANDEZ, Appellant

                                               V.

                            BRANDON HERNANDEZ, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-11698

                                           ORDER
       We GRANT appellant’s November 4, 2013 motion to extend time to file notice of

appeal. Appellant’s notice of appeal filed August 27, 2013 is considered timely for jurisdictional

purposes.




                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE